Citation Nr: 0031879	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  95-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for an eye disease.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active Army service from March 1953 to March 
1956, apparently had active Army service from sometime in 
1959 to approximately December 1960, may have had a brief 
period of Army Reserve service thereafter, apparently had a 
period of active Army service that began sometime in 1961 and 
that ended on an unknown date, and apparently enlisted in the 
Army Reserve sometime in 1975 and was separated therefrom on 
an unknown date.  Apparently, the veteran enlisted in the Air 
Force Reserve sometime in 1982, was apparently mobilized 
sometime in 1990 and was, according to his Substantive 
Appeal, released from active duty in June 1991, and was 
presumably separated from the Air Force Reserve but the date 
of separation is unknown.

In February 1994, the veteran claimed service connection for 
arthritis, an eye disease, chest pain, and a psychiatric 
disorder.  This appeal came to the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) that denied 
the claim.

In an October 1998 decision, the Board remanded the case to 
verify dates of service and to obtain additional evidence to 
which the veteran had referred.

During the pendency of this appeal, the veteran moved to 
Florida, and his file was transferred to the St. Petersburg, 
Florida, RO.


REMAND

Perhaps the most basic element in VA claims adjudication is a 
determination of the relationship of the claimant to a 
military service.  Is the claimant a veteran as that term is 
defined by law?  That is, did he or she serve in the active 
military, naval, or air service, and was he or she discharged 
therefrom under conditions other than dishonorable?  See 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Or is the claimant 
a surviving spouse or child of a veteran as those terms are 
defined by law?  Since status as a veteran requires service 
in the active military, naval, or air service, a claimant 
whose entire military service was in a Reserve component is 
not, by definition, a veteran.  38 C.F.R. § 3.1(b).  An 
exception to the rule just stated is made for members of a 
Reserve component who die or become disabled from an injury 
or disease incurred during active duty training or from an 
injury incurred during inactive duty training.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6.

Another, quite basic, element in the adjudication of 
disability compensation claims is a determination, with some 
degree of precision, of the time when the claimant, or the 
person through whom the claim is derived, incurred disabling 
disease or injury.  This determination is particularly 
critical, as can be seen from the preceding paragraph, when 
the claimant, or the person through whom the claim is 
derived, served in a Reserve component.  The determination in 
such a case is made more critical, as can also be seen from 
the preceding paragraph, when the claim is based on 
incurrence of a disease as opposed to an injury.

In this case, the veteran contended, on his February 1994 VA 
claim, that he had active service in the Air Force from March 
1953 to April 1993, and he crossed out the portion of the 
form that requested information regarding service in the 
Reserves or the National Guard.  Ordinarily, the 
determination of a claimant's relationship to the military is 
made by reference to a service department record, such as a 
DD Form 214, that shows the dates of service of the claimant 
or the person through whom the claim is derived.  Here, the 
evidence of record includes a single DD Form 214 that shows 
only that the veteran had active Army service from March 1953 
to March 1956 and that he was transferred, at the conclusion 
thereof, to the Army Reserve.

Occasionally, verification of service is accomplished without 
a service department record.  Here, the evidence of record 
also includes a Request for Information, VA Form 70-3101, 
submitted by the RO to the National Personnel Records Center 
(NPRC) in June 1994.  The RO indicated thereon, in accord 
with the veteran's claim, that he had active service in the 
Air Force from March 1953 to April 1993, and requested 
verification of those dates of service.  In the Request for 
Information, the RO also indicated, incorrectly, that a 
separation record was on file.  As indicated above, the only 
separation record on file was for the period of March 1953 to 
March 1956.  In August 1994, the NPRC responded by 
transferring at least some of the veteran's service medical 
records, apparently those from the Air Force Reserve, to the 
RO and by verifying the March 1953-April 1993 dates of 
service.  Ordinarily, such a response from the NPRC is 
sufficient to establish dates of service for purposes of VA 
disability compensation claims adjudication.  However, in 
this case, the veteran's service medical records suggest that 
the NPRC verification of dates of service is wrong.

In January 1997, the RO submitted another Request for 
Information to NPRC.  On this occasion, the RO advised NPRC 
that the veteran was retired from the Air Force Reserve, that 
his dates of service were from March 1956 to April 1993, and 
that a separation record was on file; and requested records 
for the period 1956 through 1980.  Without verifying dates of 
service, NPRC, in an April 1997 response, indicated that 
available records were forwarded and further noted that all 
Army and Air Force records on file had been transferred to 
VA.  It is not clear whether that response included the 
earlier Army and Army Reserve records, or whether those 
earlier records had been transferred with the response to the 
initial Request for Information.  In either event, the file 
does include a separate envelope containing those Army 
records.

The veteran's service medical records include the report of a 
March 1953 entrance examination, and a February 1956 
separation examination report wherein it was noted that he 
was released to the Army Reserve.  These service medical 
records are consistent with the single DD Form 214 in the 
file.  The next relevant service medical record is an August 
1959 entrance examination, the purpose of which was the 
veteran's enlistment as a private in the regular Army.  There 
is also a December 1960 separation examination, the purpose 
of which was a hardship discharge.  Then there is a September 
1961 examination by the Army Reserve, the purpose of which 
was "Active Duty."  The next relevant record is a February 
1975 examination, the purpose of which was enlistment as an 
E3 in the Army Reserve.  (The grade is relevant to our 
concerns, as it is unlikely that one could serve nearly 22 
years of continuous service and fail to attain a grade 
greater than E3.)  The next relevant record is a January 1982 
examination, that shows his current position as civilian, the 
purpose of which was his enlistment in the Air Force Reserve.  
The evidence of record also includes November 1985 and 
November 1989 routine periodic examinations by the Air Force 
Reserve.  Finally, there is a November 1990 Air Force Reserve 
examination, the purpose of which was "medical examination 
for mobilization."  Strangely enough, the veteran's rank on 
that record was listed as Gunnery Sergeant, which is a Marine 
Corps rank.

In view of the apparent conflict between the NPRC 
verification of service and the veteran's service medical 
records, we found the NPRC response unsatisfactory and 
incredible.  See 38 C.F.R. § 3.203.  Hence, in the October 
1998 remand, we directed the RO to verify the veteran's 
military service.  The RO asked the veteran for the 
designation and address of his last Reserve unit and he 
reported it as the 910/757th ARS of Vienna, Ohio.  In an 
August 1999 letter, the RO asked that unit for information 
regarding the veteran's service.  However, the unit responded 
later that month that it had neither records nor knowledge of 
the veteran.  We also directed the RO to seek records from 
NPRC or the Air Force Reserve Center if attempts to verify 
service through the veteran's last Reserve unit were 
unavailing.  That has not been done, and this case must again 
be remanded.  Stegall v. West, 11 Vet.App. 268 (1998).

We take this opportunity to advise the veteran that, under 
the present state of the record, the evidence shows that he 
had military service from March 1953 to March 1956, and only 
during that period.  If he has evidence of additional 
military service, specifically, DD Forms 214 or other records 
of separation from service, he should submit such evidence to 
the RO.

Since the case must be remanded, and since it appears that 
the veteran had some service in Reserve components, there is 
another matter, to which we alluded above, that warrants some 
attention: order to grant service connection 
for disability incurred in some military status other than 
active duty, VA must have specific information regarding 
dates of incurrence of injury and disease.  Such specific 
information should include military or civilian treatment 
records.

In this case, the veteran's claims have been entirely lacking 
in specificity.  For example, "chest pain," as the Hearing 
Officer correctly noted in his October 1996 decision 
following the September hearing, is not a disability.  It is 
only a symptom and, moreover, may be a symptom of several 
unrelated disorders, such as heart disease or lung disease or 
it may represent only a muscle spasm.  In addition, the 
veteran claimed, in his September 1994 Notice of 
Disagreement, that he had received treatment for all claimed 
disorders during his 1953-1956 and 1959-1960 Army service.  
Then, in his August 1995 Substantive Appeal, he said that 
"all of the claimed problems are a direct result of my 
active duty service from 1990-1991."

We hasten to point out that we did not, in the October 1998 
remand, find this claim to be well grounded.  This is 
significant because, until very recently, the RO and the 
Board were required by law to assess every claim, before 
completing our adjudication as to the its merits under 
substantive law, to determine whether it was well grounded, 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  A claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs had the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim was well grounded; then, if that burden was met, VA 
had the duty to assist the claimant in developing additional 
evidence pertaining to the claim.  38 U.S.C.A. § 5107(a); 
see, e.g., Murphy v. Derwinski, 1 Vet.App. 78, 81-2 (1990)  
In a major precedent, the U.S. Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well grounded.  Morton v. West, 12 Vet.App. 477 (July 
14, 1999), en banc review denied, 13 Vet.App. 205 (1999) (per 
curiam), remanded sub nom. Morton v.Gober, No. 99-7191 (Fed. 
Cir. Aug. 17, 2000) (unpublished per curiam order), opinion 
withdrawn and appeal dismissed, 14 Vet.App. ___, No. 96-1517 
(Nov. 6, 2000) (per curiam).

The United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000, Public Law No. 106-475, 114 Stat. 2096.  That 
statute, enacted on November 9, 2000, contains a number of 
new provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  We are therefore no longer 
concerned with well-groundedness, but do need to resolve the 
uncertainty as to the veteran's types and dates of service. 

In our October 1998 remand, we sought more detailed 
information from the veteran.  The RO asked him for such 
information, and he replied that he had been treated at 
McDill Air Force Base and at a VA hospital.  He added that, 
"I have given about all the information I can except for 
different doctors at different times."  The RO obtained 
duplicates of VA treatment records, but McDill AFB, in a 
letter received in September 1999, reported that all of the 
veteran's medical records had been transferred to NPRC.  In a 
November 1999 response to a query from the RO, NPRC said it 
had already transferred the veteran's medical records to VA.  
We described those records above.  In sum, VA has been unable 
to obtain any records of treatment, save for the 
aforementioned service medical records and records of 
treatment the veteran was provided at a VA hospital between 
1994 and 1996.  Perhaps now would be a good time for the 
veteran to provide the information he has about "different 
doctors at different times."

We take this opportunity to advise the veteran that, under 
the present state of the record, the evidence does not show 
that he has current disability resulting from disease or 
injury incurred during the only period of service that has 
been verified, i.e., March 1953 to March 1956.  If he had 
treatment for disease or injury, particularly if it was 
provided by civilian doctors, during some subsequent period 
of active or Reserve service, he should obtain records of 
that treatment and submit them to the RO.  In addition, 
McDill AFB did not provide records of treatment for February 
1994.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran any 
evidence he has showing the dates and nature 
of military service he performed after March 
1956 (i.e., he should specify and document, 
to the extent possible, whether each period 
of service was active duty, active duty for 
training, or inactive duty training).  Such 
evidence should include DD Forms 214 or other 
records of separation from military service.

2.  If the veteran has no documentary 
evidence of military service after March 
1956, the RO should seek service department 
(Army and Air Force) records from NPRC.  Only 
service department records, such as DD Forms 
214, will be acceptable; a VA Form 21-3101 
from NPRC will not suffice.

3.  The RO should obtain from the veteran any 
service medical records he has in his 
possession.

4.  The RO should obtain from the veteran the 
names and addresses of health care providers 
from whom he has received treatment for 
disorders for which he claims service 
connection, and the approximate dates of that 
treatment.  The RO should request treatment 
records from any physicians the veteran 
identifies.

5.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required development 
has been completed, and all evidence obtained 
has been associated with the file, the RO 
should review the claim.  If the decision 
remains adverse to the veteran in any way, he 
and his representative should be furnished 
with a Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


